department of the treasury internal_revenue_service washington d c uu oo u o y oo ero es uics i nov se t-ep rats legend decedent taxpayer b taxpayer c taxpayer d taxpayer e taxpayer f taxpayer g taxpayer h charity e charity f charity g amount amount sum sum sum trust t zuvovgu sec_2 page date date date date date date date date date date date date date month company m ira x ira y state v state w city x page city y court order qyuyukusu sec_2z this is in response to the request for letter rulings under sec_401 and sec_408 of the internal_revenue_code code as supplemented by correspondence dated representations support your ruling_request the following facts and and decedent died on date a resident of state v decedent’s date of birth was date thus decedent had attained his required_beginning_date as that term is defined in sec_401 of the code at the time of his death the decedent owned an individual_retirement_account ira x with company m of which the named beneficiary trust t was originally created on date modified on date and further modified by the court order dated date the date of decedent’s beneficiary designation was date taxpayer b is the trustee of trust t as of decedent’s date of death ira x had a value of amount decedent was survived by six children taxpayer b whose date of birth was date taxpayer c whose date of birth was date taxpayer d whose date of birth was date taxpayer e whose date of birth was date taxpayer f whose date of birth was date and taxpayer g whose date of birth was date taxpayer b is the eldest of taxpayers b through g taxpayer g is currently married to taxpayer h who is younger than taxpayer b taxpayer g has no children article i b section of trust t provides that upon the death of the decedent the sum of sum shall be distributed in cash or in_kind as follows sum to charity e of city x state w sum to charity f and an additional sum to charity g of city y state v collectively the charities article i b sections and of trust t provide that the residue of the trust property shall be distributed to the decedent’s children outright or in trust as provided therein pursuant to said sections of article i b the shares of each child except taxpayer g are to be distributed outright taxpayer g’s share is to be held in trust taxpayer c is the trustee of taxpayer g’s share page article ii a of trust t provides that the trustee shall possess the discretion and power to make distributions or divisions of principal in cash or in_kind or both at fair market values current at a date of distribution fixed by the trustee without any requirement that each item be distributed or divided ratably relevant provisions of trust t as amended provide as follows the trustee of trust t may not after september of the year following the year of decedent’s death distribute any portion of ira x to or for the benefit of decedent’s estate any charity or any non-individual beneficiary after september of the year following the year of decedent’s death ira x may not be used for payment of decedent’s debts taxes expenses of administration or other claims against decedent’s estate nor for the payment of transfer_taxes due on account of decedent’s death taxpayer g’s share of ira x is to be held in trust provisions of taxpayer g’s trust provide for payments to her of income principal at the trustee’s discretion and indicate that the decedent’s intent in creating the trust was to provide for taxpayer g’s education health maintenance comfort and general welfare during her lifetime upon the death of taxpayer g taxpayer h is to take any remaining portion of taxpayer g’s share if he was married to her at her death and if taxpayer g died with no living descendants if not paid to taxpayer h any remaining portion of her share of ira x may not be paid to any non-individual beneficiary or to any individual born before date it has been represented that trust t is valid under the laws of state v furthermore article vii of trust t as amended in relevant part provides that trust t may only be revoked by decedent thus trust t became irrevocable at the death of decedent finally the documentation required by sec_1_401_a_9_-4 of the final income_tax regulations question and answer-6 was provided to the custodian administrator of ira x by date during month ira x was transferred by means of a trustee to trustee transfer to ira y with company m titled as follows trust t-taxpayer b trustee-ira beneficiary distribution account bda original depositor-decedent - company m custodian in conjunction with said transfer the trustee of trust t instructed company m the custodian of ira x and of ira y as custodian to divide ira x ira y into shares each titled in the name of the decedent for the benefit of a beneficiary under the trust thus each of the charities became the beneficiary of an ira equal in value at the page time of division to the dollar amount to which it was entitled under the provisions of trust t each share of ira y read as follows taxpayer -ira bda- original depositor decedent -company m custodian the value of ira y as of the end of month was amount minimum required distributions with respect to calendar years subsequent to calendar_year have been taken from ira x or ira y on or about date which date predated date trust t completed in_kind distribution s of ira x totaling sum to charities based on the above facts and representations you through your authorized representative request the following letter rulings the transfer of ira x to ira y and eventually to the iras set up to benefit the beneficiaries of trust t did not constitute distributions within the meaning of code sec_408 and did not constitute attempted rollovers within the meaning of code sec_408 trust t as amended is a qualified see-through trust within the meaning of sec_1_401_a_9_-4 of the final regulations q a-5 and required minimum distributions may be made to the beneficiaries of trust t from the iras maintained in the name of the decedent for their benefit with company m based upon the life expectancy of taxpayer b using the single life table found in sec_1_401_a_9_-9 of the final regulations with respect to your ruling requests code sec_408 provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit an ira trust is maintained code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee -- i will be distributed to such employee not later than the required_beginning_date or will be distributed beginning not later than the required page beginning date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the ira holder attains age code sec_401 provides in general that if a plan participant ira holder dies after the distribution of his interest has begun in accordance with subparagraph a ii after his required_beginning_date his plan or ira interest remaining at his death must be distributed at least as rapidly as under the method of distribution being used under subparagraph a i1 as of the date of his death with respect to your ruling requests final income_tax regulations under code sec_401 and sec_408 were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite lr b date the preamble to the final regulations in relevant part provide that the regulations apply for determining required minimum distributions for calendar years beginning after date sec_1_401_a_9_-4 of the final regulations q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee's or ira holder's death generally an employee's designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death consequently any person who was a beneficiary as of the date of the employee’s death but is not a beneficiary as of that september eg because the person receives the entire benefit to which the person is entitled before that september is not taken into account in determining the employee’s designated_beneficiary for purposes of determining the distribution period for required minimum distributions after the employee’s death accordingly if a person disclaims entitlement to the employee’s benefit pursuant to a disclaimer that satisfies sec_2518 by that september thereby allowing other beneficiaries to receive the benefits in lieu of that person the disclaiming person is not taken into account in determining the employee’s designated_beneficiary sec_1_401_a_9_-4 of the final regulations q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary however q a-5 of sec_1_401_a_9_-4 provides that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact there is no corpus page guvo0voi32 the trust is irrevocable or will by its terms become irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable within the meaning of a-1 of this section from the trust instrument relevant documentation has been timely provided to the plan_administrator sec_1_401_a_9_-4 of the final regulations q a-6 b provides in relevant summary that at a minimum documentation sufficient to enable an ira custodian to identify beneficiaries of an ira must be provided by a trustee to the custodian by october of the calendar_year immediately following the calendar_year in which the ira owner died sec_1_401_a_9_-5 of the final regulations q a-5 a provides in summary that if an employee dies on or after his required_beginning_date the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee's date of death is either- if the employee has a designated_beneficiary as of the date determined under a-4 of sec_1_401_a_9_-4 the longer of- the remaining life expectancy of the employee’s designated_beneficiary determined in accordance with paragraph c or of this a-5 and ii the remaining life expectancy of the employee determined in accordance with paragraph c of this a-5 sec_1_401_a_9_-5 of the final regulations q a- c provides in general that with respect to an employee who has a non spouse designated_beneficiary the applicable distribution period measured by the beneficiary's remaining life expectancy is determined using the beneficiary's age as of the beneficiary's birthday in the calendar_year immediately following the calendar_year of the employee's death in subsequent years the applicable distribution is reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee's death sec_1_401_a_9_-5 of the final regulations q a-7 provides in general that if more than one beneficiary is designated as a beneficiary by an employee as of the applicable_date for determining the designated_beneficiary under a-4 of sec_1_401_a_9_-4 the beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining required distributions sec_1_401_a_9_-9 of the final regulations q a-1 provides the relevant single life expectancy table page 20u0v65u32 sec_1_401_a_9_-8 of the final regulations q a- a provides the separate_account rules with respect to defined contribution plans a separate_account is an account under which the beneficiary or beneficiaries differ from the beneficiary or beneficiaries of the other accounts in general if separate_accounts are set up for years subsequent to the calendar_year containing the date on which the separate_accounts were established or the date of death if later a separate_account under a plan is not aggregated with the other separate_accounts under the plan in order to determine whether the distributions from such separate_account satisfy the requirements of code sec_401 instead the rules in code sec_401 apply separately to each separate_account under the plan sec_1_401_a_9_-8 of the final regulations q a-3 provides that a separate_account is a separate portion of an employee's benefit which reflects the separate interest of an employee's beneficiary under the plan as of the employee's death for which separate_accounting is maintained the separate_accounting must allocate all post-death investment gains and losses contributions and forfeitures for the period prior to the establishment of the separate_accounts on a pro-rata basis in a consistent and reasonable manner among the separate_accounts sec_1_401_a_9_-4 of the final regulations q a- c provides in relevant part that the separate_account rules are not available to beneficiaries of a_trust with respect to the trust's interest in an employee's benefit code sec_408 provides generally that in accordance with the rules of sec_72 amounts paid or distributed from an ira are included in the gross_income by the payee or distributee code sec_408 provides generally that amounts from an inherited ira cannot be rolled over into another ira in general an inherited ira is an ira maintained by an individual who acquired said ira by reason of the death of another if the acquiring individual is not the surviving_spouse of said other individual in this case as noted above taxpayers b through g are taxpayer a's children revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another ira trustee even if at the behest of the ira holder does not constitute a payment or distribution to a participant payee or distributee as those terms are used in code sec_408 furthermore such a transfer does not constitute a rollover_distribution additionally a trustee to trustee transfer as described in revrul_78_406 does not constitute a distribution or payment as those terms are defined for purposes of code sec_408 finally revrul_78_406 is applicable if the trustee to trustee transfer is directed by the beneficiary of an ira after the death of the ira owner as long as the transferee ira is set up and maintained in the name of the deceased ira owner for the benefit of the page qzuuovcu32 beneficiary be the surviving_spouse of a deceased ira holder the beneficiary accomplishing such a post-death trustee to trustee need not neither the code nor the final regulations promulgated under code sec_401 preclude the posthumous division of jra x into more than one ira however the final regulations do preclude separate_account treatment for code sec_401 purposes where amounts pass through a_trust in this case as noted above trust t was the named beneficiary of decedent’s ira x subsequently ira y trust t was established by decedent valid under the laws of state v and became irrevocable at the death of decedent the beneficiaries of trust t identified by perusing its terms including amendments thereto included charities taxpayers b through g and certain named remaindermen of taxpayer g’s share of ira x the final regulations cited above provide that only individuals may qualify as designated beneficiaries for purposes of code sec_401 thus charities were ineligible to qualify as such however as noted above charities received their shares of ira x ira y before date thus in accordance with sec_1_401_a_9_-4 of the final regulations q a-4 each of the charities may be disregarded for purposes of determining which beneficiary of trust t is the eldest and has the shortest life expectancy of the trust t beneficiaries remaining as of date taxpayer b is the eldest and as a result has the shortest life expectancy although the provisions of trust t provide for remaindermen to take at the death of taxpayer g who did not receive her share of ira x ira y outright as did her siblings no potential remainderman can be older than taxpayer b as noted above the separate_account rules of sec_1_401_a_9_-8 of the final regulations q a- a do not apply to amounts passing through a_trust thus the share of each beneficiary of trust t irrespective of the age of said beneficiary must be based on the life expectancy of taxpayer b minimum required distributions is found at sec_1_401_a_9_-9 of the final regulations q a-1 furthermore the applicable distribution period must be computed in accordance with sec_1_401_a_9_-5 of the final regulations q a- c in this case the table to be used to determine thus with respect to your ruling requests we conclude as follows the transfer of ira x to ira y and eventually to the iras set up to benefit the beneficiaries of trust t did not constitute distributions within the meaning of code sec_408 and did not constitute attempted rollovers within the meaning of code sec_408 trust t as amended is a qualified see-through trust within the meaning of sec_1_401_a_9_-4 of the final regulations q a-5 and page quuu0v6v32 required minimum distributions may be made to the beneficiaries of trust t from the iras maintained in the name of the decedent for their benefit with company m based upon the life expectancy of taxpayer b using the single life table found in sec_1_401_a_9_-9 of the final regulations this ruling response does not apply to the charities please note that the letter_ruling does not address issues if any that arise under sec_691 and sec_642 of the code in that regard this letter_ruling does not address the issue of whether trust t realized income when portions of ira x now ira y were transferred to charities this ruling letter is based on the assumption that ira x either has met is meeting or will meet the requirements of code sec_408 at all times relevant thereto furthermore it assumes that ira y will also meet the requirements of code sec_408 at all times relevant thereto it also assumes that trust t is valid under the laws of state v as represented additionally it assumes that the transfer of amounts from ira x to ira y and the sub-iras created in conjunction therewith constituted a trustee-to-trustee transfer or transfers as asserted finally it assumes that each of the charities referenced herein charity e charity f and charity g received its share of ira x ira y no later than date as asserted no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office page qyvovsu sec_2 if you wish to inquire about this ruling please contact esquire id at either a phone or fax please address all correspondence to se t ep ra t3 sincerely yours employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
